******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. ANGELO REYES
             (SC 19712)
  Palmer, Eveleigh, McDonald, Espinosa and Robinson, Js.
     Argued November 17, 2016—officially released June 6, 2017

  Norman A. Pattis, for the appellant (defendant).
   James A. Killen, senior assistant state’s attorney,
with whom, on the brief, were Michael Dearington,
state’s attorney, John Doyle, Jr., senior assistant state’s
attorney, and Seth R. Garbarsky, assistant state’s attor-
ney, for the appellee (state).
                         Opinion

   PALMER, J. The defendant, Angelo Reyes, appeals1
from the judgments of conviction, following a jury trial,
of two counts of arson in the second degree in violation
of General Statutes § 53a-112 (a) (2), two counts of
conspiracy to commit criminal mischief in the first
degree in violation of General Statutes §§ 53a-115 (a) (1)
and 53a-48 (a), and one count of conspiracy to commit
burglary in the first degree in violation of General Stat-
utes §§ 53a-101 (a) (1) and 53a-48 (a). The defendant
claims that the trial court improperly (1) instructed the
jury on reasonable doubt, (2) failed to bar the assistant
state’s attorney (prosecutor), during voir dire, from
informing certain prospective jurors that reasonable
doubt is something less than 100 percent certainty, and
(3) limited the defendant’s right to cross-examine key
state witnesses. We conclude that the defendant implic-
itly waived his unpreserved claim of instructional
impropriety under State v. Kitchens, 299 Conn. 447, 10
A.3d 942 (2011), and we reject the defendant’s other
claims. Accordingly, we affirm the judgments of the
trial court.
   The following facts, which the jury reasonably could
have found, and procedural history are relevant to our
disposition of this appeal. At the time of the events
in question, the defendant owned a Laundromat and
several investment properties in the Fair Haven section
of the city of New Haven. In October, 2008, the defen-
dant paid two employees, Osvaldo Segui, Sr., and
Osvaldo Segui, Jr., to set fire to 95 Downing Street in
New Haven, a single-family residence that the defendant
had sold to Robert Lopez and his mother, Carmen
Lopez, in 2002. The defendant was angry that Robert
Lopez would not sell the property back to him and
informed Segui, Sr., that, after the fire, he intended to
purchase the lot of land on which the residence had
stood before the fire. Segui, Sr., and Segui, Jr., both of
whom lived rent free in one of the defendant’s proper-
ties, agreed to set the fire, and, in the early morning
hours of October 9, 2008, they did so.
   In May, 2009, the defendant enlisted Segui, Sr., and
Segui, Jr., to set another fire, this time to a vehicle
belonging to Madeline Vargas, a local businesswoman
and employee of a nonprofit substance abuse services
agency operating in Fair Haven. Although the defendant
did not tell Segui, Sr., why he had had him set fire to
Vargas’ car, the evidence adduced at trial indicated that
the defendant was motivated by spite—the result of an
ongoing dispute between him and Vargas over Vargas’
attempts, in 2008, to run an outreach program for local
drug addicts in an empty parking lot near the defen-
dant’s Laundromat.
  The defendant, Segui, Sr., and Segui, Jr., were subse-
quently charged with various offenses related to the
2008 and 2009 arsons. Prior to being tried in state court,
the defendant was tried in federal court on unrelated
arson charges. Segui, Sr., and Segui, Jr., also were
charged in that federal case but agreed to testify against
the defendant in exchange for reduced sentences. In
the present case, Segui, Sr., and Segui, Jr., entered into
plea agreements pursuant to which, in exchange for
their testimony, they received a sentence that did not
require them to serve any more time than they were
required to serve in connection with the federal case.
Additional facts and procedural history will be set forth
as necessary.
                             I
   The defendant first claims that the trial court diluted
the state’s burden of proof by instructing the jury that
‘‘[p]roof beyond a reasonable doubt is proof that leaves
you firmly convinced of the defendant’s guilt.’’ In his
brief to this court, the defendant sought review of this
unpreserved claim under State v. Golding, 213 Conn.
233, 239–40, 567 A.2d 823 (1989).2 At oral argument,
however, counsel for the defendant conceded that the
defendant had waived this claim under State v. Kitch-
ens, supra, 299 Conn. 482–83, the holding of which this
court recently reaffirmed in State v. Bellamy, 323 Conn.
400, 403, 147 A.3d 655 (2016). In Kitchens, we held that,
‘‘when the trial court provides counsel with a copy
of the proposed jury instructions, allows a meaningful
opportunity for their review, solicits comments from
counsel regarding changes or modifications and coun-
sel affirmatively accepts the instructions proposed or
given, the defendant may be deemed to have knowledge
of any potential flaws therein and to have waived implic-
itly the constitutional right to challenge the instructions
on direct appeal. Such a determination by the reviewing
court must be based on a close examination of the
record and the particular facts and circumstances of
each case.’’ State v. Kitchens, supra, 482–83.
   In the present case, the record establishes that the
trial court provided defense counsel with a copy of its
proposed jury instructions with adequate time for him
to review and comment on them. On the last day of
trial, the trial court noted for the record ‘‘that we’ve had
a very productive informal charge conference earlier
today. We’ll have a formal charge conference on the
record after the evidence is finished. However, to com-
ply with certain suggestions made by counsel, I’ve made
some modifications to a draft instruction I’ve earlier
given counsel. I have now given . . . a redraft of [the]
proposed instruction . . . to counsel. Also, I’ve given
the clerk a copy of this latest draft instruction to com-
port with [Kitchens], and that [has been] marked as
[court] exhibit A for identification only.’’ That draft
contained the following language: ‘‘Proof beyond a rea-
sonable doubt is proof that leaves you firmly convinced
of the defendant’s guilt. There are very few things in
the world that we know with absolute certainty, and,
in criminal law cases, the law does not require proof
that overcomes every possible doubt. If, based on your
consideration of the evidence, you are firmly convinced
that the defendant is guilty of the crime charged, you
must find him guilty. If, on the other hand, based on
the evidence or lack of evidence, you have a reasonable
doubt as to the defendant’s guilt, you must give him
the benefit of that doubt and find him not guilty.’’
   Later that day, after the state had rested its case, the
court conducted a formal charging conference. At that
conference, the court noted that the parties and the
court had ‘‘been exchanging drafts’’ and ‘‘had a very
productive . . . [conference] this morning.’’ The court
further stated that it had ‘‘given an updated charge to
the attorneys after [the] discussion this morning. A copy
of that has been marked for [identification] as [court]
exhibit [B].’’ The court then invited the parties to sug-
gest any further ‘‘additions, subtractions, or modifica-
tions to the proposed’’ instructions. At that time,
defense counsel raised a question with respect to the
propriety of the proposed instruction on the meaning
of the term ‘‘dangerous instrument . . . .’’ When the
court inquired of defense counsel as to whether he had
any other concerns about the charge, counsel
responded that he did not. The court then instructed
the jury in accordance with the revised charge. The
instruction that the court gave to the jury with respect
to reasonable doubt was identical to the reasonable
doubt instruction contained in the earlier draft. In light
of this procedural history, we conclude that the defen-
dant waived his unpreserved claim of instructional error
under the rule in Kitchens.3
                            II
  The defendant next claims that the state’s burden of
proof was impermissibly diluted when, during voir dire
examination of several prospective jurors, the prosecu-
tor stated that proof beyond a reasonable doubt ‘‘is not
proof to 100 percent certainty . . . .’’ Acknowledging
that this unpreserved claim is not of constitutional mag-
nitude, and thus not subject to appellate review under
Golding, the defendant urges us to consider the claim
under our supervisory authority over the administration
of justice. We see no reason to do so.
   As this court previously has explained, ‘‘bypass doc-
trines permitting the review of unpreserved claims such
as [Golding] . . . and plain error [claims], are gener-
ally adequate to protect the rights of the defendant and
the integrity of the judicial system . . . . [T]he supervi-
sory authority of this state’s appellate courts is not
intended to serve as a bypass to the bypass, permitting
the review of unpreserved claims of case specific
error—constitutional or not—that are not otherwise
amenable to relief under Golding or the plain error
doctrine.’’ (Citations omitted; footnote omitted; internal
quotation marks omitted.) State v. Elson, 311 Conn.
726, 767–68, 91 A.3d 862 (2014); see also State v. Rey-
nolds, 264 Conn. 1, 215, 836 A.2d 224 (2003) (‘‘[o]ur
supervisory powers are not a last bastion of hope for
every untenable appeal’’ [internal quotation marks omit-
ted]), cert. denied, 541 U.S. 908, 124 S. Ct. 1614, 158 L.
Ed. 2d 254 (2004). Consistent with this general principle,
we will reverse a conviction under our supervisory pow-
ers only in the rare case that fairness and justice demand
it. ‘‘[T]he exercise of our supervisory powers is an
extraordinary remedy to be invoked only when circum-
stances are such that the issue at hand, while not rising
to the level of a constitutional violation, is nonetheless
of [the] utmost seriousness, not only for the integrity
of a particular trial but also for the perceived fairness
of the judicial system as a whole.’’ (Emphasis omitted;
internal quotation marks omitted.) State v. Carrion, 313
Conn. 823, 851, 100 A.3d 361 (2014). The present case
presents no such scenario. To the contrary, the defen-
dant has not cited a case from any jurisdiction in which
a court has determined that it is improper, in the context
of an appropriate instruction on reasonable doubt, to
characterize the state’s burden of proof as not requiring
100 percent certainty, much less that such a statement
warrants the extraordinary review sought by the defen-
dant. Because the prosecutor’s remarks concerning rea-
sonable doubt did not adversely affect the fairness of
the defendant’s trial, his supervisory authority claim
must fail.4
                            III
   The defendant finally claims that the trial court vio-
lated his sixth amendment right to confrontation5 by
unduly limiting his cross-examination of Segui, Sr., and
Segui, Jr., about their interest in the outcome of the
trial and their motive to testify untruthfully. The defen-
dant, who claims that he is entitled to review of this
unpreserved claim under State v. Golding, supra, 213
Conn. 239–40, contends more specifically that the
infringement of his confrontation rights resulted from
the trial court’s midtrial admonition to defense counsel
that he would be subject to a disciplinary hearing at
the conclusion of the trial for his violation of a pretrial
order barring any mention, in the jury’s presence, of
the outcome of the defendant’s federal arson trial.
According to the defendant, this threat of future disci-
pline by the court ‘‘could have had no other effect’’ on
defense counsel than to inhibit his cross-examination
of Segui, Sr., and Segui, Jr. In particular, the defendant
argues that, ‘‘[a]t a time when [defense] counsel should
have been focused on protecting [the defendant], his
thoughts no doubt turned to protecting himself.’’ The
defendant further maintains that the trial court should
have reserved comment on any future disciplinary
action until the conclusion of the trial and that the
court’s failure to do so ‘‘signal[ed]’’ to defense counsel
‘‘that [a] robust challenge’’ to the testimony of Segui,
Sr., and Segui, Jr., was ‘‘off limits . . . .’’ The defen-
dant’s claim lacks merit.
  The following additional facts and procedural history
are relevant to our resolution of this claim. Prior to trial,
the state filed a motion in limine seeking to preclude the
defendant from making any reference that might alert
the jury to the outcome of the federal trial because of
the risk that such a reference could confuse the jury
and unduly prejudice the state. Prior to the start of jury
selection, the trial court stated:
   ‘‘The Court: . . . As everyone knows, this case was
. . . previously the subject of a [federal] trial . . . .
It’s my understanding there was a verdict of not guilty,
and we find ourselves here. Whether . . . the federal
jury’s verdict can at some point be admitted into evi-
dence in the trial that’s about to be commenced in this
court can be determined in due time.
  ‘‘But, I think, based on our conversation in chambers,
we’re agreed on the following: that the federal jury’s
verdict is not to be mentioned in the . . . voir dire; of
course, people can be asked generally, have you heard
about this case, and, if a particular juror mentions that
they [have] . . . I think it is reasonable then to ask,
well, do you know what happened . . . .
  ‘‘But the verdict is not to be mentioned by counsel
in voir dire without explicit permission of the court.
   ‘‘And, second, that, during the trial itself, the federal
jury’s verdict will not be mentioned by counsel or wit-
nesses without prior permission of the court, and, if
somebody wants to bring it up, it’s . . . a simple matter
to say, Your Honor, may the jury be excused and then
. . . [ask me for] permission [to bring it up].
  ‘‘Is that agreeable to the state?
  ‘‘[The Prosecutor]: Yes, it is, Your Honor.
  ‘‘The Court: And is that agreeable to the defense?
  ‘‘[Defense Counsel]: Yes, Your Honor.’’
  When the court had finished addressing the parties,
the prosecutor sought to clarify for the record that,
contrary to the court’s earlier statement, the charges
in the present case, although similar in nature to the
charges in the federal case, involved ‘‘completely sepa-
rate incidents’’ of arson and, of course, violations of
state, as distinguished from federal, criminal statutes.
   Thereafter, prior to the commencement of trial, the
court reiterated its earlier order regarding references
to the federal trial, stating in relevant part: ‘‘The court
previously ordered—and I believe there was no excep-
tion to this order—that there was to be no mention of
the verdict in the federal trial without prior consent of
the court. That’s what the court ordered.
  ‘‘Obviously, it seems to me that if any witness for
either party testifies and then, on cross-examination,
the opposing party seeks to impeach that witness with
some sort of prior inconsistent statement [from the
federal trial], it can always . . . be done without men-
tioning the verdict. . . .
                           ***
  ‘‘[A]nd it’s not my [intention] to hamstring the defense
on this. In fact, I think that . . . at some point it may
become necessary to bring to the jury’s attention [the
fact] that there was some sort of prior proceeding—
for example—what I certainly anticipate . . . is that, if
any witness called by the prosecution or by the defense
testifies in a way that is perceived to be different from
[his] testimony in the federal proceeding, that witness
can certainly be asked is it not true . . . that, in a prior
proceeding, you said X, Y and Z. I don’t see any way
around that, and I’ve certainly had many cases like
that . . . .
                           ***
   ‘‘So [defense counsel], I’m certainly not here to ham-
string you, and I can imagine circumstances in which
the jury might have to know that there was a prior
federal trial . . . .’’
   Defense counsel responded that it was inevitable that
the jury would learn of the federal case when he cross-
examined Segui, Sr., and Segui, Jr., about their coopera-
tion agreements with the state because each of those
agreements contained a provision limiting the signato-
ry’s prison exposure to time served in connection with
the federal case. The trial court agreed that the jury
might learn about the federal proceeding but stated
that, ‘‘at this point . . . I’m going to stick with my origi-
nal order, which is that the outcome of the federal
proceeding may not be mentioned in the jury’s presence
without prior consent of the court. It seems to me what
[defense counsel] says is intuitively correct to me, that
it will . . . be obvious when . . . [the] cooperation
agreement[s] [come] into evidence, that there was some
sort of prior federal proceeding. That’s something the
court can live with, and, I mean, the most important
thing is that the relevant evidence comes [in]. Whether
the outcome of the federal proceeding is relevant—you
know—right now, I don’t see it. I mean . . . anything
is possible, but my prior consent has to be obtained.’’
  Segui, Sr., was the first of the defendant’s alleged
coconspirators to testify for the state. During cross-
examination, defense counsel questioned Segui, Sr.,
extensively about his cooperation agreement in the fed-
eral case, including the fact that he was promised a
reduced sentence regardless of the outcome of the fed-
eral trial. Reading from the transcript of the federal
sentencing hearing, defense counsel asked Segui, Sr.,
whether it was true that the federal prosecutor informed
the federal district court judge at the hearing that, ‘‘as
with . . . Segui, Jr., we’ve conveyed . . . to . . .
Segui, Sr., [that] the verdict in the case is immaterial
. . . .’’ Reading from the same transcript, defense coun-
sel then asked Segui, Sr., whether the federal district
court judge had informed him that, ‘‘[w]hile your assis-
tance did not result in a conviction, the fact is . . . .’’
The prosecutor objected to defense counsel’s question,
and the jury was removed from the courtroom. There-
after, the following colloquy ensued:
   ‘‘The Court: [Defense counsel], I respect you a great
deal, but you have expressed your outrage several times
already at various things that [have] happened. I think
that this is actually pretty outrageous, because we spe-
cifically addressed the question of whether the jury
should be informed of . . . the outcome of the federal
trial . . . and it was agreed that you were not to men-
tion [it] without the specific consent of the court . . . .
  ‘‘[Defense Counsel]: Your Honor, if I may?
  ‘‘The Court: Please.
  ‘‘[Defense Counsel]: I know that, at an earlier stage of
the proceeding, that was said; however, subsequently, in
this room before Your Honor on the record, when the
state raised . . . one of its motions in limine concern-
ing the outcome of the federal case, we discussed at
length the fact that this witness’ testimony . . . and
his understanding is profoundly influenced by every-
thing that happened . . . .
  ‘‘The Court: Nevertheless, you needed my permission
and you did not get it.
  ‘‘[Defense Counsel]: It was my understanding that
Your Honor, by that order, was granting permission. I—
  ‘‘The Court: Your understanding is entirely erroneous,
and you should know that. We will consult—in due
time, transcripts will be consulted. You are certainly
way out of line.’’
   The trial court then asked whether the state intended
to seek a mistrial. The prosecutor responded that he
wanted to discuss the issue with his colleagues and
that he would inform the court of his decision after the
lunch recess. Before the trial resumed, the court asked
defense counsel whether it was absolutely clear that
for the remainder of the trial he was ‘‘[not] to mention
or even imply the outcome of the federal trial before
the jury in this case’’ without the court’s prior consent.
Defense counsel responded, ‘‘Yes, it is, Your Honor.’’
The jurors then reentered the courtroom, whereupon
the trial court instructed them ‘‘[to] please ignore the
previous question. The objection to it has been sus-
tained.’’
  Following the lunch recess, the prosecutor advised
the court that he was not requesting a mistrial, only a
curative instruction informing the jury that the federal
and state cases involved entirely different subject mat-
ters. The court agreed to instruct the jury as requested.
The trial court subsequently addressed defense counsel
out of the jury’s presence, stating in relevant part: ‘‘I
know you’re in the middle of a criminal trial and you’re
of course . . . not only an experienced attorney but
one of the most experienced attorneys in the state.
You’ve been before me many times, and, as I said, I
actually respect you a great deal.
   ‘‘Having said that, I have certain responsibilities. I
view what happened today as . . . a very grave matter.
I have asked the court reporter to order . . . [the rele-
vant transcripts].
  ‘‘What I’m going to do in addition is . . . give you
an opportunity . . . to order a transcript of whatever
may have occurred in court between my pretrial order
and what happened . . . this morning that you say may
have allowed you to do what you did, and all of that
can be taken into account in a hearing that will be
scheduled after the conclusion of this trial.
   ‘‘That’s all I’m going to say right now, but you stand,
I think, alerted both to the fact that this court views
the matter as very serious and the court, unhappily—
and I emphasize unhappily—will have to pursue the
matter, but only after a fair hearing and giving you an
opportunity to order . . . a transcript of anything that
may have occurred in court that . . . may, from your
point of view, mitigate the situation . . . .’’
  Thereafter, the trial court instructed the jury as fol-
lows: ‘‘So, ladies and gentlemen, I just want to give you
one instruction concerning the question that was put
to you about the federal [judge’s] . . . sentencing
remarks . . . .
   ‘‘First, the objection to that question has been sus-
tained. It’s not part of the evidence; you should disre-
gard it.
   ‘‘Second, it’s no secret—and . . . it’s not meant to
be a secret—that there was a federal proceeding in the
fall of 2013 at which this witness [Segui, Sr.] and—
you know—maybe some other witnesses—testified in
which [the defendant] was also involved; but the subject
matter of the federal trial and the subject matter of this
[case] are quite different subject matters, and whatever
happened in that trial one way or the other—and there’s
no evidence of what happened in that trial one way or
the other—must have no bearing on what happens here
because your sworn duty as jurors in this case, as in
any case, is to decide the case based exclusively on the
evidence presented in this court and the legal instruc-
tions you’re given by the court at the end of the case.
That’s . . . what all jurors have in common in any
case—you know—from the lowest fender bender case
on up to capital murder, and anything in between. [You]
have to decide the case based on the evidence before
[you] in this case and not surmis[e] what . . . someone
else might’ve done on the basis of different evidence.’’
   Following this instruction, defense counsel resumed
his cross-examination of Segui, Sr., once again ques-
tioning him extensively about his state and federal coop-
eration agreements, his motive to testify untruthfully
and related matters. When Segui, Jr., took the witness
stand, defense counsel likewise cross-examined him at
length along the same lines. Later, however, during his
closing argument, defense counsel alluded a second
time to the outcome of the federal case. Specifically,
in addressing the testimony of Segui, Sr., and Segui, Jr.,
defense counsel stated that both men ‘‘had [pleaded]
guilty to crimes—not, by the way, crimes charged in
this case—other crimes entirely, federal crimes, of
which my client has never been convicted . . . .’’ The
prosecutor waited until defense counsel completed his
closing argument and then objected to his reference to
the federal case, at which time the trial court stated,
outside the presence of the jury, as follows: ‘‘[A]s I have
told you, following the jury’s verdict, there will be a
hearing . . . at which point you will be allowed to say
anything you want in your defense, but you must know
that that remark certainly [will not] be chalked up in
your favor.
                           ***
  ‘‘You will be given an opportunity to say anything
you want in your defense at the sanctions hearing, but
you are—I am very sad to say—digging a grave that
was pretty deep already . . . . Having said that, after
the earlier transgression, the jury was instructed on this
matter. I don’t think that it needs to be instructed again.’’
   On appeal, the defendant contends that the trial
court’s rebuke of defense counsel necessarily hindered
him in his efforts to cross-examine Segui, Sr., and Segui,
Jr., ‘‘about their motive to exaggerate in this case, or
their motive to testify falsely, arising from their cooper-
ation agreement[s] with the state and their previous
failure to persuade a federal jury [that] they were telling
the truth . . . .’’ The defendant also argues more gener-
ally that defense counsel ‘‘was unjustifiably impugned
by the court and chilled in his advocacy on behalf of
[the defendant] . . . .’’ We are not persuaded.
   To the contrary, we agree with the state that the trial
court acted well within its discretion in its handling of
defense counsel’s apparent violation of the pretrial
order precluding any reference, in the presence of the
jury, to the outcome of the federal trial, without the
court’s prior consent. The record also belies the defen-
dant’s contention that defense counsel was somehow
restricted in his questioning of Segui, Sr., and Segui,
Jr., regarding their cooperation agreements with the
state, the favorable treatment they expected to receive
in return for their testimony, and any other motive they
may have had to testify untruthfully. Indeed, the record
reveals that defense counsel questioned both men
extensively with respect to these issues. It therefore
comes as no surprise that the defendant does not iden-
tify a single, relevant question that defense counsel
would have asked either witness in the absence of the
court’s notice to defense counsel that he faced a possi-
ble sanction for his alleged violation of the court’s order,
or otherwise explain how counsel’s advocacy on the
defendant’s behalf was chilled following that admoni-
tion. Indeed, in light of defense counsel’s closing argu-
ment, during which he again adverted to the outcome
of the federal case, it appears that the admonition had
no effect on him.
   The record also contradicts the defendant’s con-
tention that the trial court improperly prevented
defense counsel from questioning Segui, Sr., and Segui,
Jr., about the verdict in the federal case. As we pre-
viously indicated, prior to the start of the trial, defense
counsel agreed, without objection, not to mention the
outcome of the federal trial in the jury’s presence with-
out the court’s prior approval. To obtain such approval,
defense counsel needed only to make a proffer demon-
strating that that federal verdict was relevant to an issue
in this case. Defense counsel never once sought to make
such a showing, even though the trial court made it
abundantly clear that it was willing to entertain one at
the appropriate time. In light of these facts, the defen-
dant’s assertion that the trial court improperly pre-
vented defense counsel from cross-examining Segui,
Sr., and Segui, Jr., about the result of the federal trial
is unfounded.6
      The judgments are affirmed.
      In this opinion the other justices concurred.
  1
     The defendant appealed from the judgments of the trial court to the
Appellate Court, and we transferred the appeal to this court pursuant to
General Statutes § 51-199 (c) and Practice Book § 65-1.
   2
     In Golding, this court held that ‘‘a defendant can prevail on a claim of
constitutional error not preserved at trial only if all of the following condi-
tions are met: (1) the record is adequate to review the alleged claim of
error; (2) the claim is of constitutional magnitude alleging the violation of
a fundamental right; (3) the alleged constitutional violation . . . exists and
. . . deprived the defendant of a fair trial; and (4) if subject to harmless
error analysis, the state has failed to demonstrate harmlessness of the alleged
constitutional violation beyond a reasonable doubt.’’ (Emphasis omitted;
footnote omitted.) State v. Golding, supra, 213 Conn. 239–40; see also In
re Yasiel R., 317 Conn. 773, 781, 120 A.3d 1188 (2015) (modifying third prong
of Golding).
   3
     We note that the defendant also claims that we should exercise our
supervisory authority over the administration of justice to require this state’s
trial courts to use the pattern criminal jury instructions found on the Judicial
Branch website, ‘‘absent a finding by the trial court that the recommended
charge is insufficient, given the particular facts and circumstances of the
case being tried.’’ We decline the defendant’s invitation. The Judicial Branch
website expressly cautions that the jury instructions contained therein ‘‘[are]
intended as a guide for judges and attorneys in constructing charges and
requests to charge. The use of these instructions is entirely discretionary
and their publication by the Judicial Branch is not a guarantee of their
legal sufficiency.’’ (Emphasis added.) Connecticut Judicial Branch Criminal
Jury Instructions, available at http://jud.ct.gov/JI/Criminal/Criminal.pdf
(last visited May 22, 2017). Suffice it to say that our resolution of the
defendant’s unpreserved claim of instructional impropriety provides us with
no cause to review and consider the hundreds of pattern jury instructions
set forth on the Judicial Branch website.
   4
     As we previously explained, the defendant contends that we should
adopt the pattern criminal jury instructions set forth on the Judicial Branch
website and require their use in all criminal trials. See footnote 3 of this
opinion. It bears noting that the pattern instruction on reasonable doubt
provides in relevant part that ‘‘[p]roof beyond a reasonable doubt does not
mean proof beyond all doubt; the law does not require absolute certainty
on the part of the jury before it returns a verdict of guilty. . . .’’ (Emphasis
added.) Connecticut Judicial Branch Criminal Jury Instructions 2.2-3
(revised to December 1, 2007), available at http://jud.ct.gov/JI/Criminal/
Criminal.pdf (last visited May 22, 2017). We perceive no meaningful distinc-
tion between this instruction and the prosecutor’s challenged remarks on
reasonable doubt.
   5
     The sixth amendment right to confrontation is made applicable to the
states through the due process clause of the fourteenth amendment. See
Pointer v. Texas, 380 U.S. 400, 403, 85 S. Ct. 1065, 13 L. Ed. 2d 923 (1965).
   6
     We note that the issue of defense counsel’s alleged violation of the court’s
order has been the subject of unrelated litigation. See Disciplinary Counsel
v. Williams, 166 Conn. App. 557, 142 A.3d 391 (2016). Nothing in this opinion
should be taken as an expression of this court’s view of that litigation.